Citation Nr: 1015167	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the character of the appellant's discharge for the 
period of service from October 1983 to July 1985 is 
considered a bar to payment of VA benefits.





ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



 
INTRODUCTION

The appellant had active military service from October 1983 
to July 1985 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 administrative decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which determined that the appellant's 
character of discharge, under "other than honorable 
conditions", was a regulatory bar to VA compensation 
benefits under 38 C.F.R. § 3.12(d). 

As a preliminary matter, the Board sees the character of 
discharge bar to VA compensation benefits, however, does not 
preclude entitlement to VA healthcare under 38 U.S.C.A. 
Chapter 17.  In this vein, in the December 2006 
Administrative Decision, the RO determined that the appellant 
is in fact eligible for VA health care and related benefits 
under Chapter 17, for any disabilities found to be incurred 
or aggravated in the line of duty.  In this regard, with 
certain exceptions, Chapter 17 benefits shall be provided to 
certain former service persons with administrative discharges 
under "other than honorable conditions", such as the 
appellant, for any disability incurred or aggravated during 
active military, naval, or air service in line of duty.  38 
C.F.R. § 3.360(a).  However, such benefits may not be 
furnished for any disability incurred or aggravated during a 
period of service terminated by a bad conduct discharge or 
when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  
See 38 C.F.R. § 3.360(b).  In making determinations of 
Chapter 17 VA health-care eligibility, the same criteria will 
be used as are applicable to determinations of 'service 
incurrence' and 'in line of duty' when there is no character-
of-discharge bar.  38 C.F.R. § 3.360(c).  

Since none of the above § 3.12(c) statutory bars apply in the 
present case, and the appellant did not receive a bad conduct 
discharge, he is eligible for Chapter 17 VA health care 
benefits if his alleged psychiatric and lumbar spine 
disabilities are found to be incurred or aggravated in the 
line of duty, notwithstanding any prohibition of VA 
compensation benefits as discussed below.  But it is unclear 
whether the appellant wishes to pursue entitlement to Chapter 
17 VA health care benefits.  The RO should request the 
appellant to clearly indicate what additional claims, if any, 
he wishes to pursue.  The RO should then take appropriate 
action to adjudicate these claims, if any.  


FINDINGS OF FACT

1.  The appellant served on active duty with the United 
States Army from October 1983 to July 1985, but received an 
"other than honorable" discharge upon his separation from 
service for the "good of the service", due to three periods 
of absence without leave (AWOL) for 62 days.  His periods of 
AWOL were not minor and constitute willful and persistent 
misconduct.  

2.  The probative evidence of record does not demonstrate 
that the appellant was insane at the time of the AWOL 
offenses.  


CONCLUSION OF LAW

The character of the appellant's service from October 1983 to 
July 1985 is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5103, 
5103A, 5107, 5303 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 3.354 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the appellant dated in June 2006 and 
July 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) recently addressed the adequacy of VCAA notice 
in cases concerning the character of discharge.  See, e.g., 
Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds 
that the appellant received adequate VCAA notice by the July 
2006 notice letter from the RO prior to the RO's initial 
decision regarding the character of the appellant's discharge 
in December 2006.  The notice letter made clear that VA was 
adjudicating the appellant's status as a Veteran prior to 
discussing the merits of any claims.  The appellant was 
provided a copy of the regulation regarding character of 
discharge (38 C.F.R. § 3.12).  The appellant was told that he 
would be eligible for VA benefits if VA found that his 
service was not dishonorable.  The appellant was also told to 
provide information and evidence with respect to the events 
that led to his discharge and to state why he thought his 
service was honorable.  Most importantly, the appellant has 
shown actual knowledge as to the character of discharge issue 
by submitting lay and medical evidence of his reasons for his 
going AWOL during service as well as recent evidence of his 
mental health issues, thus inferring an insanity defense.  
See Mlechick v. Masfield, 503 F.3d 1340, 1345 (Fed. Cir. 
2007) (notice error not prejudicial when claimant has actual 
knowledge of the evidence needed to substantiate claim); 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.").

Furthermore, the July 2006 letter from the RO further advised 
the appellant of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In any event, the assignment of a disability rating or 
effective date is not now before the Board, since the 
threshold, preliminary issue on appeal - the character of 
the appellant's service, is being denied.  Thus, any question 
as to the rating or effective date to be assigned would be 
moot.  

As to the timing of VCAA notice, the Court and Federal 
Circuit Court have held that VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  In the present case, the 
RO issued all required VCAA notice prior to the December 2004 
rating decision on appeal.  Thus, there is no timing error.   

As for the duty to assist, the RO has secured the appellant's 
service treatment records (STRs), service personnel records 
(SPRs), and private medical evidence as identified and 
authorized by the appellant.  Included with the SPRs are 
documents from the Army Board for Correction of Military 
Records (ABCMR).  The appellant has submitted personal 
statements and additional private medical evidence.  The 
appellant has not contended that any additional evidence 
remains outstanding. Therefore, the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  

Governing Law and Regulations for Character of Discharge

Under VA laws and regulations, and for benefits purposes, a 
"Veteran" is a person discharged or released from active 
service under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).  VA 
benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2009).  

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge.  38 
C.F.R. § 3.12(a).  

Service department findings (i.e., the Army, Navy and Air 
Force) are binding and conclusive upon VA for purposes of 
establishing an individual's service.  VA does not have the 
authority to alter the findings of the service department.  
38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, 
(2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 
Vet. App. 238 (1999).  VA has no authority to alter the 
claimant's discharge classification - the claimant's recourse 
is with the service department.  Harvey v. Brown, 6 Vet. App. 
416 (1994).   

A dishonorable discharge, a statutory bar, or a regulatory 
bar deprives the claimant of all gratuitous VA benefits.  
Such a discharge, statutory bar, or regulatory bar is binding 
on VA as to the character of discharge unless an exception 
such as insanity applies.  38 C.F.R. § 3.12 (2009).

Specifically, there are two types of character of discharge 
bars to establishing entitlement for VA benefits: statutory 
bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); 
and, regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions listed under 38 C.F.R. § 3.12(c): 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; and (6) By reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days (the regulation provides certain 
exceptions to this condition).

An adjudicator is permitted to look at totality of evidence 
rather than merely accepting whatever rationale a claimant 
might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 
1331, 1340 (Fed. Cir. 2003).  

As to the regulatory bars, a discharge or release because of 
one of the offenses specified under 38 C.F.R. § 3.12(d) is 
considered to have been issued under dishonorable conditions:  
(1) Acceptance of an undesirable discharge to escape trial by 
general court- martial; (2) Mutiny or spying; (3) An offense 
involving moral turpitude (This includes, generally, 
conviction of a felony); (4) Willful and persistent 
misconduct (This includes a discharge under "other than 
honorable conditions", if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious); (5) Homosexual 
acts involving aggravating circumstances or other factors 
affecting the performance of duty (examples of homosexual 
acts involving aggravating circumstances or other factors 
affecting the performance of duty include child molestation, 
homosexual prostitution, homosexual acts or conduct 
accompanied by assault or coercion, and homosexual acts or 
conduct taking place between service members of disparate 
rank, grade, or status when a service member has taken 
advantage of his or her superior rank, grade, or status.).

A service department finding that injury, disease or death 
was not due to misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  An act is willful misconduct where 
it involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n).  

If the Veteran was AWOL which materially interfered with the 
performance of military duty, the requirements as to line of 
duty are not met.  38 C.F.R. § 3.1(m)(1).  The Court has 
determined that an absence without leave, precluding the 
performance of military duties, cannot constitute a minor 
offense for purposes of willful and persistent misconduct.  
Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, 
the Court also affirmed a Board decision which found that 32 
days unauthorized absence out of 176 days total service was 
severe misconduct, and, by analogy, persistent misconduct.  
Winter v. Principi, 4 Vet. App. 29 (1993).

A discharge or release from service under one of the above 
conditions specified in 38 C.F.R. § 3.12 is a statutory or 
regulatory bar to the payment of benefits unless it is found 
that the person was "insane" at the time of committing the 
offense causing such discharge or release or unless otherwise 
specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).  Thus, "insanity" is a defense to all statutory 
and regulatory bars.  

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (2) who interferes with the peace of society; or (3) who 
has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  38 C.F.R. § 3.354(a) (2009).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a). 38 C.F.R. § 3.354(b).  Mental 
illness is not identical to 'insanity.'"  Beck v. West, 13 
Vet. App. 535, 539 (2000).  In addition, the Court has held 
that the insanity need only exist at the time of the 
commission of the offense leading to the person's discharge, 
and that there is no requirement of a causal connection 
between the insanity and the misconduct.  Struck v. Brown, 9 
Vet. App. 145 (1996).  There still must be competent 
evidence, though, establishing the appellant was insane at 
the time of the offenses in question leading to the other 
than honorable discharge. Zang v. Brown, 8 Vet. App. 246, 254 
(1995).  In addition, the Court held that "a determination of 
whether a person is insane is in effect a determination of 
whether that person's actions were intentional and thus the 
result of willful misconduct."  Id. at 254.  The Court 
further indicated such a determination is not warranted when 
the record does not reflect a claimant suffered from insanity 
due to disease or that he did not know or understand the 
nature or consequences of his acts, or that what he was doing 
was wrong.  Id.  Significantly, the burden is on the 
appellant to submit competent medical evidence that he was 
insane at the time of his offenses.  Stringham, 8 Vet. App. 
at 449.

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997).
 
The VA General Counsel opinion provided guidance with regard 
to the phrases "interferes with the peace of society," 
"become antisocial," "accepted standards of the community," 
and "social customs of the community."  In particular, the 
term "become antisocial" in 38 C.F.R. § 3.354(a) refers to 
the development of behavior which is hostile or harmful to 
others in a manner which deviates sharply from the social 
norm and which is not attributable to a personality disorder.  
In order to be considered insane under the departure-from-
accepted-standards criteria of section 3.354(a), a person 
must both deviate from the accepted standards of the 
community to which he or she belongs by birth and education 
and be unable to adjust to the social customs of the 
community in which he or she resides.  Id.  The opinion also 
held that behavior which was generally attributable to a 
substance-abuse disorder did not exemplify the severe 
deviation from the social norm or the gross nature of conduct 
which was generally considered to fall within the scope of 
the term insanity and therefore did not constitute insane 
behavior.  Id.

Generally, the predicate for insane behavior within the 
meaning of VA law and regulations is a persistent morbid 
condition of the mind characterized by a derangement of one 
or more of the mental faculties to the extent that the 
individual is unable to understand the nature, full import 
and consequences of his acts, such that he is a danger to 
himself or others.  In effect, he is rendered incapable of 
managing himself or his affairs, a concept akin to the level 
of incompetency generally supporting appointment of a 
guardian.  Id

It is the claimant's burden to show evidence establishing the 
requisite character of service by a preponderance of the 
evidence.  Lindsay v. Brown, 9 Vet. App. 225 (1996).  

Analysis - Character of Discharge

The appellant's DD Form 214 reveals that he was discharged 
from active duty service in July 1985 with a narrative reason 
given: "for the good of the service."  His character of 
service was designated as "Under Other Than Honorable 
Conditions."  The separation authority was Chapter 10, Army 
Regulation 635-200, which is a voluntary discharge in lieu of 
trial by court martial.  The separation code was JFS, which 
means for the good of the service, in lieu of court martial.  
His military occupational specialty (MOS) is listed as an 
infantryman.  His SPRs reveal he was 18 years of age when he 
joined the Army, and had completed high school.  

His SPRs indicate that the he was discharged from active duty 
service voluntarily for the "good of the service" for going 
AWOL three times for over 62 days total.  Specifically, the 
appellant had three periods of AWOL: December 10, 1984 to 
December 11, 1984, December 17, 1984 to December 19, 1984, 
and April 9, 1985 to June 2, 1985.  In May 1985 he was 
dropped from the rolls due to desertion.  In June and July 
1985 SPR memorandums to his commanders, it was requested that 
the appellant be given an "Other Than Honorable" discharge 
certificate.  Trial by special court martial was recommended.  
Ultimately, his SPRs reveal that the appellant signed a 
Request for Discharge For the Good of the Service form in 
July 1985.  The appellant waived his separation examination.  
It was noted that he consulted with counsel prior to signing 
this form.  He accepted the discharge voluntarily under 
"Other than Honorable" conditions in lieu of trial by court 
martial proceedings which would have been taken against him.  
An undated Department of Army letter in his SPRs states that 
the appellant was barred from entering a particular military 
installation due to his "misconduct."  The December 2006 VA 
administrative decision on appeal concluded that the above 
evidence demonstrated there was identifiable pattern of 
willful and persistent misconduct during service for his 
three periods of AWOL, which constituted a regulatory bar to 
VA benefits under 38 C.F.R. § 3.12(d)(4).  

The appellant appears to offer the defense of insanity to the 
regulatory bar of willful misconduct.  He maintains that 
during his three periods of AWOL he was under a lot of 
pressure due to marital issues, poor treatment from other 
soldiers including theft of his personal belongings, 
vandalism of his bunk bed, and generally being singled out 
and picked on.  He believes he has had psychological problems 
since childhood, in addition to alcohol addiction since age 
16.  He indicates his preexisting psychological problems were 
impacted by his military service.  He admits that he was not 
treated for his psychiatric problems or alcoholism during 
service or for years thereafter.  In summary, although the 
appellant does not specifically discuss insanity as a defense 
to his unfavorable discharge, the Board finds the evidence of 
record reasonably raises that issue.  See application for 
Correction of Military Records dated in April 2005, which is 
contained in his SPRs; personal statements to a Senator, 
dated in July 2006 and January 2008; and private DeKalb 
Community Service Board records dated in May 2004 and May 
2006.  

In light of the above evidence, the Board finds that the 
three AWOL offenses which led to his "Other Than Honorable" 
discharge were willful and persistent misconduct, a 
regulatory bar to VA benefits, as defined under 38 C.F.R. 
§ 3.12(d)(4).  That is, the record shows that the appellant's 
pattern of three unauthorized absences precluded him from 
adequately performing his military duties.  In this regard, 
the Court has determined that an absence without leave, 
precluding the performance of military duties, cannot 
constitute a minor offense for purposes of willful and 
persistent misconduct.  See, e.g., Struck v. Brown, 9 Vet. 
App. 145 (1996) (affirming the Board's finding that 2-1/2 
months of AWOL out of 9 months (over 27 percent AWOL) of 
active duty service was willful and persistent misconduct); 
Stringham, 8 Vet. App. at 448 (affirming the Board's finding 
that four AWOL violations and a failure to obey a lawful 
order was willful and persistent misconduct); Winter, 4 Vet. 
App. 29 (affirming the Board's finding that 32 days of AWOL 
out of 176 days (over 18 percent AWOL) of active duty service 
was willful and persistent misconduct).  His AWOL status on 
three separate occasions, including his third and final 
period of AWOL for nearly two months clearly reflects 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n).  And it cannot be said that his service 
was "otherwise honest, faithful and meritorious", as a July 
1985 letter to his commander notes that approval of his 
discharge would "improve morale and discipline within the 
unit."  In other words, it appears that the appellant's 
continued service after July 1985 would clearly have been 
detrimental to the Army.  Therefore, the Board find's the 
appellant's conduct was indeed willful and persistent 
misconduct, and therefore his discharge is considered to have 
been issued under dishonorable conditions.  See 38 C.F.R. § 
3.12(d).

With regard to the defense of insanity, at the time of the 
commission of the appellant's three periods of AWOL, the 
preponderance of the evidence does not demonstrate that the 
appellant was considered "insane" as defined under 38 
U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b).  The Board 
acknowledges that private treatment records dated in 2004 and 
2005 reveal diagnoses of major depressive disorder and 
alcohol dependence.  In 2004, the appellant was arrested on 
domestic violence charges and became unemployed.  A history 
of alcohol abuse since age 16 was documented, and it was 
noted that the appellant underwent rehabilitation treatment 
in 2000.  

However, the Board finds it probative that no physician has 
stated that the appellant had diagnoses of major depression 
or alcohol abuse during service or that these disorders were 
of such severity during service as to have rendered the 
appellant insane at the time he went AWOL on three occasions.  
The appellant, himself, is not competent to say he was insane 
during service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  In fact, the appellant has never been adjudicated as 
incompetent.  The appellant's STRs and SPRs are negative for 
any complaint, treatment, or diagnosis for any of his current 
psychiatric disorders.  His May 1983 enlistment examination 
is negative for insanity or any other psychiatric problems.  
In any event, the Board notes that the appellant's current 
psychiatric diagnoses are not the equivalent of insanity.  
Therefore, the Board finds there is no probative evidence of 
insanity at the time the offenses in question were committed.  
As noted above, mental illness in itself is not identical to 
'insanity.'"  Beck v. West, 13 Vet. App. 535, 539 (2000).  No 
physician has concluded that at the time of his three periods 
of AWOL that (1) the appellant had a more or less prolonged 
deviation from his normal method of behavior; or (2) the 
appellant interfered with the peace of society; or (3) the 
appellant had so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resided.  38 C.F.R. § 3.354(a).

Although he had gone AWOL on three occasions, there were no 
findings that such behavior was asocial or otherwise hostile 
or harmful to others in a manner which deviated sharply from 
the social norm.  The appellant has indicated that he went 
AWOL due to difficulties with other service members and 
marital problems.  While going AWOL is clearly not an 
accepted standard of the military community, it does not 
occur infrequently nor does it necessarily indicate that the 
appellant is insane.  In much the same manner as substance 
abuse, it does not exemplify the severe deviation from the 
social norm or the gross nature of conduct which is generally 
considered to fall within the scope of the term insanity and 
therefore does not constitute insane behavior.  VAOPGCPREC 
20-97 (May 22, 1997).

Finally, the record does not show that the appellant had been 
rendered incompetent or had been incapable of understanding 
the consequences of his actions in service. While the 
appellant may, in fact, currently have psychiatric problems, 
such facts do not establish "insanity" for VA purposes as 
held by VAOPGCPREC 20-97.  Rather, the competent and 
persuasive evidence on this question tends to establish that 
he was not then insane.  

The Board notes that it also appears that in May 2003 and 
January 2006 decisions ABCMR denied the appellant's requests 
for an upgrade in his discharge.  These documents are 
contained in the appellant's SPRs.  The appellant was also 
advised in a December 2006 letter that he can request that 
the service department change or upgrade the character of his 
discharge.  

In light of the foregoing, the Board finds that the weight of 
the evidence does not demonstrate that the appellant was 
insane when he went AWOL three times during his military 
service.  38 U.S.C.A. §§ 5303(a); 5107; 38 C.F.R. §§ 3.12(b), 
3.102, 3.354, VAOPGCPREC 20-97 (May 22, 1997).  Accordingly, 
the regulatory bar of willful misconduct to VA benefits is 
confirmed.  It follows that the character of his discharge 
under dishonorable conditions is a bar to his receipt of VA 
compensation benefits.  In short, his claim must be denied.  


ORDER

The character of the appellant's discharge for the period of 
service from October 1983 to July 1985 remains a bar to 
payment of VA benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


